Entered: July 30th, 2019
                              Case 17-20841        Doc 56     Filed 07/30/19     Page 1 of 6
Signed: July 29th, 2019

SO ORDERED




                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MARYLAND
                                              SALISBURY DIVISION

         IN RE:                                                  BCN#: 17-20841
         KENNETH COPE DEILY, JR A/K/A
         KENNETH COPE DEILY JR                                   Chapter: 13
                 Debtor
         U.S. BANK N.A.,IN IT'S CAPACITY AS
         TRUSTEE FOR THE REGISTERED
         HOLDERS OF MASTR ASSET BACKED                           CONSENT ORDER RESOLVING
         SECURITIES TRUST 2005-NC2,                              MOTION FOR RELIEF
         MORTGAGE PASS-THROUGH                                   FROM STAY
         CERTIFICATES, SERIES 2005-NC2
         and its assignees and/or
         successors in interest,
                 Movant,
         v.
         KENNETH COPE DEILY JR
                 Debtor
                 Respondents

                    This matter came on to be heard upon consideration of the Motion of U.S. Bank N.A.,in

         it's capacity as Trustee for the registered holders of MASTR Asset Backed Securities Trust 2005-

         NC2, Mortgage Pass-Through Certificates, Series 2005-NC2 for Relief from Automatic Stay of 11

         USC 362 (a) as to certain real property at 3700 S Atlantic Ave, Apt 306, New Smyrna Beach, FL

         32169; and

                    It appearing that the parties consent to the entry of this Order;

                    IT IS HEREBY ORDERED, that the automatic stay of 11 USC 362 (a) is hereby

         terminated so as to permit the Movant to commence foreclosure proceedings in accordance
                 Case 17-20841        Doc 56    Filed 07/30/19     Page 2 of 6



with applicable state law and pursuant to the terms of the deed of trust securing the Movant as

to the real property designated as 3700 S Atlantic Ave, Apt 306, New Smyrna Beach, FL 32169.

       IT IS FURTHER ORDERED, that the Movant shall forbear from exercising any rights to

foreclosure under applicable law as to the subject real property provided that, and so long as,

the Debtor performs under the note and security instrument and complies with the following

terms and conditions of this Order:

a)   The Debtor shall cure the post petition arrearage of $3,718.68, which amount includes

     payments from February 1, 2019 in the amount of $676.57 and payments from March 1,

     2019 through June 1, 2019 in the amount of $670.37 each, and includes $1,031.00 for legal

     fees and costs less debtor suspense of $670.37.

b)   The Debtor shall cure the arrearage of $3,718.68 by making the following payments which

     include fees and costs:


                       15th of August, 2019                      $619.78
                       15th of September, 2019                   $619.78
                       15th of October, 2019                     $619.78
                       15th of November, 2019                    $619.78
                       15th of December, 2019                    $619.78
                       15th of January, 2020                     $619.78

c)   In addition to curing the arrearage, the Debtor shall resume making regular monthly post

     petition payments due under the note beginning with the payment due July 1, 2019 and

     continuing on the 1st day of each month thereafter.

d)   All payments made pursuant to this Order shall be applied first to reimburse the creditor

     for its attorney fees and costs (in connection with this motion), in the amount of $1,031.00.

     An additional amount of $100.00 may be obtained by the Secured Creditor for the attorney

     fees in the event that a valid Notice of Default is filed and\or Relief from the Automatic

     Stay is obtained for any reason. All further payments will be applied to the debt in the

     manner prescribed by the mortgage note and mortgage.
                 Case 17-20841        Doc 56     Filed 07/30/19     Page 3 of 6



e)   To the extent the Debtor defaults in making the above specified cure or regular payments

     within the first sixty days of the cure period from the 1st day of June, 2019 through the first

     day of August, 2019; the Movant shall be immediately free to proceed with foreclosure of

     its security instrument; the forbearance provisions of this order will immediately terminate

     upon the failure to timely tender any and all payments within the first sixty days of this

     order and the filing of the Notice of Secured Creditor's Right to Commence Foreclosure

     Proceedings. It being understood between the parties that strict compliance provision is

     intended as good faith consideration for this order. Upon default and termination of the

     forbearance provisions under this paragraph, the Movant shall file a Notice of Secured

     Creditor's Right to Commence Foreclosure Proceedings.

f)   If the debtor defaults upon payment under the terms of this order and if said default occurs

     outside of the sixty day period set forth in Paragraph "e" or if any payments which have

     been acknowledged in the calculation of the mortgage arrearage in this order, but which

     subsequently fail to clear and are dishonored, then the Movant shall:

•    mail to the Debtor and Debtor's counsel, and the Court, a notice setting forth the amount

     and nature of the default under the terms of this Order.

•    the Debtor may within twelve days of mailing the notice of default submit the required

     payment to bring the Debtor current pursuant to the terms of this order. Any cure of a

     notice of default must include all amounts set forth in the notice of default as well as any

     payments which have subsequently accrued under the terms of this order and are due at

     the time the cure payment is tendered.

g)   Acceptance of partial payment by the Secured Creditor during the cure period shall not

     constitute a satisfaction or waiver of the notice of default; the forbearance provisions of

     this order shall terminate on the expiration of the twelve day period in the absence of

     complete cure notwithstanding partial payment.
                  Case 17-20841         Doc 56     Filed 07/30/19   Page 4 of 6



h)    If the default is not cured within the cure period, or if no response is filed to said notice,

      within twelve days of the mailing of the notice, which response denies the default

      specifically referencing the amounts paid by the Debtor(s) since the entry of the Order by

      check, money order, and by requesting a hearing, the forbearance provisions of this order

      shall terminate and the Secured Creditor shall be free to foreclose its security interest,

      upon the mailing of a Notice, to all parties and the Court, of Secured Creditor's right to

      foreclose its security instrument, Subsequent to such sale, the Secured Creditor may take

      all lawful actions in accordance with state law, to take possession of the property and

      shall, pursuant to Local Bankruptcy Rule 4001-3, provide a copy of the Report of Sale and

      all Audits Reports to the Bankruptcy Trustee if there is a surplus over and above the debt

      owed to the foreclosing noteholder.

       IT IS FURTHER ORDERED AND AGREED that the Debtors right to cure shall be limited

to two (2) such opportunities and that upon the filing of a third default under the terms of the

order; there shall be no further opportunity to cure and the Secured Creditor may proceed to

foreclose its security interest in the subject real property.



       IT IS FURTHER ORDERED AND AGREED that should the instant case be converted

for any reason to a case under any other chapter of the bankruptcy code, or dismissed or

discharged, the Movant may immediately be free to exercise all rights provided by the security

instrument as the forbearance provisions of this order shall terminate upon conversion,

dismissal or discharge.
                  Case 17-20841      Doc 56    Filed 07/30/19    Page 5 of 6



I ask for this:

_____/s/ Malcolm B. Savage, III ________
William M. Savage, Esquire
Federal I.D. Bar No. 06335
Kristine D. Brown, Esquire
Federal I.D. Bar No. 14961
Thomas J. Gartner, Esquire
Federal I.D. Bar No. 18808
Gregory N. Britto, Esquire
Federal I.D. Bar No. 22531
Renee Dyson, Esquire
Federal I.D. Bar No. 15955
Malcolm B. Savage, III, Esquire
Federal I.D. Bar No. 20300
Nicole Lipinski, Esquire
Federal I.D. Bar No. 19283
Counsel for Movant
ecf@logs.com

Seen; Agreed:

/s/ CHRISTOPHER JOHN McGrady
____________________________________________
CHRISTOPHER JOHN McGrady, Counsel for Debtor


       I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the
Court are identical to those set forth in the original consent order; and the signatures
represented by the /s/_ Malcolm B. Savage, III _ on the copy of the consent order submitted to
the Court reference the signatures of consenting parties obtained on the original consent order.

____/s/ Malcolm B. Savage, III _____
William M. Savage, Esquire
Kristine D. Brown, Esquire
Thomas J. Gartner, Esquire
Gregory N. Britto, Esquire
Renee Dyson, Esquire
Malcolm B. Savage, III, Esquire
Nicole Lipinski, Esquire
              Case 17-20841      Doc 56     Filed 07/30/19     Page 6 of 6



                         Copies of this order are to be sent to:


KENNTH COPE DEILY, JR
203 PENNY LANE
STEVENSVILLE, MD 21666

ROBERT S. THOMAS, II
300 E JOPPA ROAD, SUITE 409
TOWSON, MD 21286

CHRISTOPHER JOHN MCGRADY
CHRISTMAN & FASCETTA, LLC
810 GLEN EAGLES CT.
SUITE 301
BALTIMORE, MD 21286

SHAPIRO & BROWN, LLP
10021 BALLS FORD ROAD, SUITE 200
MANASSAS, VIRGINIA 20109



17-268632




                                   END OF ORDER
